Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 25, 2016

The Court of Appeals hereby passes the following order:

A16A0221. W. HENRY SCHWAB v. JENNIFER A. KIRSCH et al.

      Appellant W. Henry Schwab filed his notice of appeal in the above case on July
20, 2015, and his appeal was docketed in this Court on September 28, 2015. During
the pendency of this appeal, this Court was made aware, through the brief filed in
another pending appeal involving Schwab, that Schwab had filed a bankruptcy action
in the United States Bankruptcy Court for the Northern District of Georgia on August
27, 2015. Schwab did not provide this Court with any separate notice of his
bankruptcy filing and failed to file his brief on appeal in the present appeal.
Accordingly, on December 3, 2015, this Court issued an order directing Schwab to
provide proof that his bankruptcy petition remained pending. Schwab responded to
this order on December 8, 2015, and at that time informed this Court that he intended
to seek permission to proceed with his appeal in this Court at the next scheduled
bankruptcy hearing, which was supposedly set for December 16, 2015.
      This Court, however, received no further communication from Schwab
concerning the status of his bankruptcy case, and on January 6, 2016, we issued a
second order directing Schwab to provide this Court information concerning the
current status of his bankruptcy case. Schwab responded to this order on January 12,
2016, and similar to his previous response, represented to this Court that he would be
seeking permission to proceed with this appeal at the next scheduled bankruptcy
hearing, which was apparently set for January 20, 2016. Once again, however,
Schwab failed to provide this Court with any further information concerning the
status of his bankruptcy case. This Court, therefore, conducted an independent
review of the relevant bankruptcy docket and Schwab’s filings in that case, which
disclose that as of the date of this order, Schwab’s bankruptcy case remains pending
and that Schwab has failed to obtain an order from the bankruptcy court enabling him
to proceed with this appeal.
      Accordingly, any further proceedings in the above appeal remain stayed by
operation of law and this case is REMANDED to the trial court until such time as
relief from the stay is entered or Schwab’s bankruptcy case is dismissed. At that time
Schwab may reinstate the present appeal, provided that he file an appropriate notice
of appeal, limited to the subject matter of the present appeal, within thirty days of the
lifting of the stay or dismissal of his bankruptcy case.

                                         Court of Appeals of the State of Georgia
                                                                              03/25/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.